Dismiss and Opinion Filed April 3, 2014




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00661-CV

                               GREGORIO SANTIZO, Appellant
                                            V.
                                 ELSY E. SANTIZO, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-11-15526-S

                               MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
        Appellant’s brief in this case is overdue. By postcard dated January 21, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Carolyn Wright/
        130661F.P05                                  CAROLYN WRIGHT
                                                     CHIEF JUSTICE
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

GREGORIO SANTIZO, Appellant                      On Appeal from the 255th Judicial District
                                                 Court, Dallas County, Texas
No. 05-13-00661-CV        V.                     Trial Court Cause No. DF-11-15526-S.
                                                 Opinion delivered by Chief Justice Wright.
ELSY E. SANTIZO, Appellee                        Justices Lang-Miers and Brown
                                                 participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee ELSY E. SANTIZO recover her costs of this appeal from
appellant GREGORIO SANTIZO.


Judgment entered April 3, 2014




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –2–